Citation Nr: 1121222	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement of the appellant to apportionment of the Veteran's benefits on behalf of the veteran's minor child.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an apportionment decision of the RO dated in April 2009.  The appellant is the mother of the Veteran's son.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the appellant's claim. 
  
The appellant requested a Travel Board hearing in her January 2010 substantive appeal.  However, the record is unclear as to whether a Travel Board hearing was scheduled or that one took place.  To be sure, a deferred rating decision on VA Form 21-6789 dated December 2009 directs that the VA RO in Louisville, Kentucky, should schedule the appellant for a hearing.  The Louisville RO then sent the appellant a notice letter dated May 17, 2010, to inform her that the hearing was scheduled for June 10, 2010.  The record also contains a pink hearing request checklist that indicates the appellant requested a hearing in November 2009 and was scheduled for a local hearing in June 2010.  A handwritten note on the December 2009 deferred rating decision says that the custodian did not report to the hearing.

However, the Board observes that the appellant requested a Travel Board hearing at a local VA office before a member, or members, of the Board in her aforementioned January 2010 substantive appeal.  The above-referenced notes seem to indicate only that she was scheduled for a formal RO hearing.  Therefore, the Board finds that the appellant's requested Travel Board hearing before a member of the Board should be scheduled.  
Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing as permitted under 38 C.F.R. § 20.700.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


